COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                          ORDER ON MOTION FOR REHEARING EN BANC

Appellate case name:       Edward Baldridge v. Chuck Brauner, in his official capacity as Chief
                           of Police of the Spring Branch Independent School District Police
                           Department and the Spring Branch Independent School District

Appellate case number:     01-10-00852-CV

Trial court case number: 0936082

Trial court:               234th District Court of Harris County

Date motion filed:         September 12, 2013

Party filing motion:       Appellant Edward Baldridge

       It is ordered that the motion for rehearing is   DENIED           GRANTED.


Judge’s signature: /s/ Harvey Brown
                        Acting Individually       Acting for the Court

Panel consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, and Huddle.

Justice Lloyd, not participating.


Date: January 8, 2015